Citation Nr: 0513098	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as being proximately due to or the result 
of the service connected diabetes mellitus.

2.  Entitlement to service connection for hypertension 
claimed as being proximately due to or the result of the 
service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service during the Vietnam War Era.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The Board notes that service connection for peripheral 
neuropathy due to exposure to herbicides was denied by 
decision of the Board in February 2000.  By rating decision 
in February 2002, entitlement to service connection for 
diabetes mellitus was granted.  The veteran's current claim 
of entitlement to service connection for peripheral 
neuropathy is a distinctly new claim concerning an allegation 
of secondary service connection, as opposed to the appeal 
which ended in February 2000 that involved a claim of 
entitlement due to exposure to herbicides.  Accordingly, the 
instant service connection appeal for peripheral neuropathy 
has been properly developed as a de novo claim. 

It is also noted that the issues of entitlement to a rating 
in excess of 20 percent for the service connected diabetes 
mellitus and entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability have not been perfected on appeal to the Board.  
These issues were denied by rating decision in July 2004; a 
notice of disagreement was received in August 2004; and a 
statement of the case was issued in September 2004.  

As a substantive appeal has not been received, these issues 
are not before the Board for consideration at this time.  See 
38 C.F.R. §§ 20.200, 20.202 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that the RO erred by failing to grant 
service connection for peripheral neuropathy and hypertension 
as being secondary to the service connected diabetes 
mellitus.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  It 
was determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  The veteran 
should therefore be afforded a VA examination in which the 
examiner shall provide a medical opinion as to whether the 
service-connected diabetes mellitus was either the proximate 
cause of peripheral neuropathy or hypertension or whether the 
service connected diabetes mellitus aggravated peripheral 
neuropathy or hypertension.

The representative questioned the efficacy of a VA 
examination (that dealt with the putative nexus at the core 
of this appeal), due to the fact that it was conducted by a 
physician's assistant.  In view of the nature of the instant 
appeal, the veteran should be afforded another VA examination 
that will be conducted by a physician with the appropriate 
expertise to evaluate the instant appeal.

The Board notes that the veteran was scheduled for a RO 
hearing before the Decision Review Officer in October 2002.  
An October 2002 report of contact indicates that the hearing 
was postponed.  The record does not further demonstrate 
whether the veteran still wishes to have a hearing.  The RO 
should contact the veteran and ascertain whether he elects to 
have a hearing.

Moreover, the record shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  He has indicated that the grant of SSA 
disability benefits was based, in part, on the disorders that 
are on appeal before the Board.  The Court has held that the 
VA has a duty to attempt to secure all records of the SSA 
regarding the veteran's claim for SSA disability benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must obtain complete copies of all SSA decisions and 
the records utilized in deciding the veteran's claim for SSA 
disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Wade Park VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO must contact the veteran and 
determine whether he elects to have a RO 
hearing before a Decision Review 
Officer.  If so, the RO should schedule 
a hearing for the veteran at the 
earliest available date.

3.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of the decision(s) 
granting the veteran SSA disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

4.  Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that 
peripheral neuropathy or hypertension: a) 
is proximately due to the service 
connected diabetes mellitus, or b) 
whether peripheral neuropathy or 
hypertension has been permanently 
aggravated by the veteran's service-
connected diabetes mellitus.  (In 
answering these questions, the examiner 
must use the standard of proof provided 
by the Board.)  All factors upon which 
the VA medical opinion is based must be 
set forth in the record.

5.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




